FILED
                             NOT FOR PUBLICATION                            JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FELIX OGHENAKOGIE OBIDAH,                        No. 12-74092

               Petitioner,                       Agency No. A089-703-446

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Felix Oghenakogie Obidah, a native and citizen of Nigeria, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Obidah claims Muslim extremists menaced and attacked him on account of

his Christian religion, and police arrested and beat him on account of his political

activity. Substantial evidence supports the agency’s adverse credibility

determination based on Obidah’s omission of, and subsequent inconsistent

testimony regarding, his return to Nigeria in November 2006 shortly after fleeing

the country, and the inconsistencies between Obidah’s testimony and written

declaration regarding his political activities. See id. at 1045-48 (adverse credibility

determination was reasonable under the REAL ID Act’s “totality of the

circumstances” standard). The agency reasonably rejected Obidah’s explanations

for the inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.

2007). We reject Obidah’s contention that the BIA failed to take into account the

testimony of Obidah’s son. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96

(9th Cir. 2000). In the absence of credible testimony, Obidah’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

                                           2                                    12-74092
      Obidah’s CAT claim also fails because it is based on the same testimony

found not credible, and he does not point to any other evidence that shows it is

more likely than not he would be tortured if returned to Nigeria. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.




                                          3                                   12-74092